Case 7:15-cr-00468-VB Document 173 Filed 09/14/20..Page. 1 of 1

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

---+ --- x
UNITED STATES OF AMERICA
ORDER
vy. ORDER
JULIO RENTA, 15 CR 468-9 (VB)
Defendant.
wees wo02X

 

The conference in this violation of supervised release matter currently scheduled for
October 5, 2020, at 9:00 a.m., has been re-scheduled for October 30, 2020, at 10:30 a.m.
The Court expects to conduct this conference in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at: https://www.nysd.uscourts.gov/
sites/default/files/2020-07/SDN Y%20Screening”%20Instructions.pdf. Completing the
questionnaire online and ahead of time will save time and effort upon entry. Only those
individuals who meet the entry requirements established by the questionnaire will be permitted
entry. Please contact Chambers if you do not meet the requirements.

Dated: September 14, 2020
White Plains, NY

SO ORDERED:

Visedh

Vincent L. Briccetti
United States District Judge

 
